Case 2:19-cv-09552-ODW-AS Document 42 Filed 05/21/20 Page 1 of 5 Page ID #:624




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   CECILIA LLC, et al.,                            Case No. 2:19-cv-9552-ODW (ASx)
12                        Petitioners,
13          v.                                       ORDER GRANTING
                                                     RESPONDENTS’ MOTION TO STAY
14   ARMIN AZOD, et al.,                             [35]
15                        Respondents.
16                                       I.   INTRODUCTION
17          On November 6, 2019, Petitioners Morgan Creek Productions, Inc. (“Morgan
18   Creek”), Good Stuff Inc. (“Good Stuff”), Cecilia LLC (“Cecilia”), and James G.
19   Robinson (“Robinson”) filed a petition to confirm an arbitration award that adjudges
20   Cecilia liable for breach of contract but leaves open the issue of joint and several
21   liability. (Petition, ECF No. 1.) Respondents Armin Azod, Ramez Elgammal, Peter
22   John, Shantanu Sharma, and Dong Zhang file the instant motion to stay this matter
23   pending resolution of the arbitration (“Motion”). (Mot. to Stay, ECF No. 35.) For the
24   reasons discussed below, the Court GRANTS the Motion.1
25
26
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-09552-ODW-AS Document 42 Filed 05/21/20 Page 2 of 5 Page ID #:625




 1                                  II.    BACKGROUND
 2         On October 15, 2014, Cecilia, a limited liability company solely owned by
 3   Robinson, entered into an Asset Purchase Agreement (“APA”) with the Respondents.
 4   (Mot. 4.) On January 20, 2016, Respondents filed suit in the Central District of
 5   California against Cecilia for failing to pay over $850,000 per the APA. (Mot. 4.)
 6         On March 10, 2016, Judge Walter granted Petitioners’ motion to compel
 7   arbitration and parties proceeded to adjudicate the matter through JAMS. (Mot. 5.)
 8   Petitioners objected to financial discovery into Robinson and Morgan Creek, the
 9   JAMS arbitrator, Judge Legg, then ruled that such discovery would be reserved until
10   after liability was determined. (Mot. 5–6.) On February 7, 2019, Judge Legg issued a
11   Partial Final Award (“PFA”) in which he ruled “that the APA is a valid contract,
12   unbreached by Claimants,” and awarded “judgment in favor of Claimants against
13   Cecilia, LLC” in the amount of $856,886. (Mot. 6 (citing Pet. Ex. 4 (“PFA”) 64, ECF
14   No. 1-4.).) The PFA states that “[t]he liability of Mr. Robinson and Morgan Creek for
15   breach of contract damages other than for potential lost profits and royalties was left
16   open.”    (PFA 8.)   On March 1, 2019, the Hon. Judge Legg held a telephonic
17   conference with the parties to identify the issues remaining to be decided and
18   proceeded to set a briefing schedule. (Mot. 7–8.)
19         However, on November 6, 2019, Petitioners commenced this action to confirm
20   the PFA. Respondents filed this motion to stay the case pending completion of the
21   arbitration.
22                               III.     LEGAL STANDARD
23         “[T]he power to stay proceedings is incidental to the power inherent in every
24   court to control the disposition of the causes on its docket with economy of time and
25   effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,
26   254 (1936); Dependable Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059,
27   1066 (9th Cir. 2007). Courts must weigh competing interests when determining
28   whether to grant a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).




                                                2
Case 2:19-cv-09552-ODW-AS Document 42 Filed 05/21/20 Page 3 of 5 Page ID #:626




 1         “Among these competing interests are [1] the possible damage which
           may result from the granting of a stay, [2] the hardship or inequity which
 2         a party may suffer in being required to go forward, and [3] the orderly
 3         course of justice measured in terms of the simplifying or complicating of
           issues, proof, and questions of law which could be expected to result
 4
           from a stay.”
 5         Id. The burden is on the moving party to show a stay is appropriate. AmTrust
 6   Int’l Underwriters Ltd. v. Silver Star Constr. Eng’g, Inc., No. CV-18-4776-MWF-
 7   JEMX, 2018 WL 5819454, at *4 (C.D. Cal. Oct. 30, 2018) (citing Landis, 299 U.S.
 8   at 255).
 9         Courts “must be mindful that, ‘if there is even a fair possibility that the stay for
10   which [the movant] prays will work damage to someone else,’ then the movant ‘must
11   make out a clear case of hardship or inequity in being required to go forward.’” Id.
12   (alteration in original) (quoting Landis, 299 U.S. at 255).
13                                    IV.    DISCUSSION
14         Respondents primarily argue that the Court should stay this case pending a final
15   decision from the arbitrator as the PFA is not final. (See Mot. 8–11, 13–14.) To
16   determine whether the Court should stay the case, the Court now addresses the factors
17   enumerated above.      First, Petitioners argue that staying the case and continuing
18   arbitration would cause an undue burden of re-litigating questions of liability. (Opp’n
19   to Mot. 1, ECF No. 38.) However, the arbitrator has yet to determine the issue of joint
20   and several liability, specifically because Morgan Creek and Robinson declined to
21   provide financial discovery. (Mot. 5–6.) As the arbitrator will determine the issue of
22   joint and several liability and not reconsider issues previously determined, the Court
23   sees no prejudice to the Petitioners in staying the case. CMAX, Inc., 300 F.2d at 268.
24   Next, the Court weighs the hardship Respondents face if forced to continue litigation
25   simultaneous to the arbitration. Respondents indirectly assert that litigation in this
26   forum would delay resolution and increase the costs of adjudicating the matter.
27   (Mot. 3.) Thus, this factor weighs in favor of a stay. CMAX, Inc., 300 F.2d at 268.
28         Finally, the Court addresses the third factor—the orderly course of justice. The



                                                 3
Case 2:19-cv-09552-ODW-AS Document 42 Filed 05/21/20 Page 4 of 5 Page ID #:627




 1   district court should only confirm an arbitration award when it is the final
 2   determination of the arbitrator; Tentative or interim awards should not be confirmed.
 3   See Millmen Local 550 v. Wells Exterior Trim, 828 F.2d 1373, 1375 (9th Cir. 1987).
 4   Respondents assert that the PFA is not final because the arbitrator retained jurisdiction
 5   to determine the issue of joint and several liability.             (See Mot. 8–11, 13–14.)
 6   Petitioners do not proffer arguments addressing the finality of the award but argue
 7   instead that the question is inappropriate for a pre-answer motion.2 (Opp’n to Mot. 6–
 8   7.) Petitioners also argue that this Court may confirm a partial arbitration award as
 9   final if the award disposes of a discrete issue unaffected by any future determinations
10   by citing to a single Northern District of California case and several out of Circuit
11   cases. (Opp’n to Mot. 7–8.) Yet here, the arbitrators have found Cecilia liable for the
12   breach of contract claim but still retained jurisdiction to determine the issue of joint
13   and several liability. Clearly, the arbitrator’s future determination will affect the issue
14   of liability. See Cal. Pac. Med. Ctr. v. Serv. Employees Int’l Union, 300 F. App’x
15   471, 473 (9th Cir. 2008) (“The [arbitration award] was not final because the arbitrator
16   retained jurisdiction to resolve disputed damages issues between the parties.”) As the
17   arbitrator has yet to apportion liability in its entirety, the Court finds that staying the
18   case pending the completion of arbitration would serve the orderly course of justice.
19   CMAX, Inc, 300 F.2d at 268.
20          As all three factors weigh in favor of a stay, the Court GRANTS the motion
21   and stays the case pending completion of arbitration.
22
23
24
25
26
     2
27     Petitioners assert that determining the finality of the PFA is a question of fact and the motion
     should accordingly, be converted into a motion for summary judgment per Federal Rule of Civil
28   Procedure (“Rule”) 12(d). (Opp’n to Mot. 8–9.) Not so. Rule 12(d) only permits Rule 12(b)(6) or
     Rule 12(c) motions to be converted to motions for summary judgment.



                                                     4
Case 2:19-cv-09552-ODW-AS Document 42 Filed 05/21/20 Page 5 of 5 Page ID #:628




 1                                       V.   CONCLUSION
 2         For the reasons stated above, the Court GRANTS the motion to stay the case
 3   pending completion of the arbitration. (ECF No. 35.) Parties shall file a joint status
 4   report every 90 days from the date of this order and a joint status report within 15 days
 5   of completion of the arbitration.
 6
 7         IT IS SO ORDERED.
 8
 9         May 21, 2020
10
11                                ____________________________________
12                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 5
